Citation Nr: 0512347	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to vocational rehabilitation services.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from March 1968 to May 1969, 
including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, Vocational 
Rehabilitation & Employment (VR&E) Office, that the veteran 
was not entitled to vocational rehabilitation services beyond 
a program of employment assistance.  The veteran has 
perfected a timely appeal and testified at a Board hearing 
held before the undersigned at the RO in July 2002.

The Board denied the veteran's claim by decision issued in 
October 2002.  The veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2003 Joint Motion for Remand, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his representative, essentially agreed that the 
veteran had not received the notice required by 38 U.S.C.A. § 
5103(a) and moved that the Board's October 2002 decision be 
vacated and the appeal remanded. 

In a June 2003 Order, the Court vacated the October 2002 
Board decision. Thereafter, the case was returned to the 
Board for action consistent with the Court's June 2003 Order.  

The Board subsequently remanded the veteran's claim for 
compliance with the Joint Motion in August 2004, and it has 
now been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran is appealing an administrative decision recorded 
on a VA Form 28-1902b, "Counseling Record - Narrative 
Report", dated February 2, 2002, that he was only entitled 
to a program of employment assistance.  See 38 U.S.C.A. 
§ 3117 (West 2002) (providing for employment assistance to 
veterans who have participated in a program of vocational 
rehabilitation and are determined to be employable).  The 
veteran has contended that he is also entitled to vocational 
rehabilitation benefits to pursue a program of additional 
education.  See 38 U.S.C.A. §§ 3104, 3108 (West 2002) 
(providing allowances for qualified veteran's participating 
in necessary programs of education).

The Board's previous remand requested that the RO provide the 
veteran with notice required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  If the benefit remained denied, the RO 
was to provide the veteran with a supplemental statement of 
the case.  Although a December 2004 letter makes clear that 
the veteran's claim remained denied, he has not been provided 
the required notice or supplemental statement of the case.  
The veteran and his representative have objected to the 
failure to provide the notice required by the Court and the 
Board.

A remand by the Court or Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

Accordingly, this case must be remanded for the following:

1.  Provide the veteran with notice 
required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), regarding his claim 
for vocational rehabilitation benefits, 
namely a vocational rehabilitation plan 
that includes assistance for additional 
education, in accordance with Chapter 31, 
of 38 U.S.C.A..

The evidence needed to establish 
entitlement to additional training is 
that showing that the veteran has a 
serious employment handicap, and is 
required to participate in a program of 
additional education as part of a 
rehabilitation program.  This 
determination usually results from 
participation in evaluation and 
counseling through the vocational 
rehabilitation program, but could be 
supported by other competent opinion.

2.  Then the veteran's claim should be 
re-adjudicated.  If the benefit he is 
seeking remains denied, a supplemental 
statement of the case should be issued 
before the case is returned to the Board, 
including the claims and vocational 
rehabilitation folders.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





